EXHIBIT 10.4
 
 To be filed in
 LaFourche and
          Plaquemines Parishes, Louisiana
 
PROSPERITY BANK
 
FIRST AMENDMENT TO
MORTGAGE, COLLATERAL ASSIGNMENT,
SECURITY AGREEMENT, AND FINANCING STATEMENT




BE IT KNOWN, that as of the 10th day of April, 2014, before me, the undersigned
Notary Public duly commissioned and qualified in and for Dallas County, Texas,
personally came and appeared:


Tchefuncte Natural Resources, LLC, a Louisiana limited liability company, having
a place of business at 71683 Riverside Drive, Covington, LA 70433, and a federal
taxpayer identification number of XX-XXX6471, appearing herein through its
under­signed duly authorized representative and shall hereinafter be referred to
as “Mortgagor”), and


Prosperity Bank, a Texas banking association, successor by merger to The F&M
Bank & Trust Company, an Oklahoma state bank, having a place of business at 3811
Turtle Creek Blvd., Suite 1700 Dallas, Dallas County, Texas 75219, and a federal
taxpayer identification number of XX-XXX4683, appearing herein through its
undersigned duly authorized representative here present who accepts this
Mortgage (“Lender”).


Mortgagor and Lender further declared that (a) they executed that certain
Mortgage, Collateral Assignment, Security Agreement, and Financing Statement
(the “Original Mortgage”) dated July 22, 2011, recorded and registered in Book
1868 Page 51, Conveyance Records, Lafourche Parish, Louisiana and Book 1256 Page
506, Conveyance Records, Plaquemines Parish, Louisiana; and (b) in consideration
of these occurrences, Mortgagor and Lender hereby amend the Original Mortgage as
follows in order to (1) renew and extend the loans secured by the Mortgage, (2)
designate portions of the Collateral to secure letter of credit obligations only
of Mortgagor and Indebtedness only of Borrower, respectively, (3) modify the
Mortgage as set forth below, and (4) assure that indebtedness owed by Mesa
Energy, Inc., a Nevada corporation (“Borrower”), to Lender is secured.  Pursuant
to the foregoing, Mortgagor and Lender hereby further recite and agree as
follows:
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE 1. GENERAL TERMS


Section 1.1 Definitions in Amendment. As used in this First Amendment to
Mortgage, Collateral Mortgage, Security Agreement, and Financing Statement (this
“Amendment”), the terms “Lender,” “Amendment,” “Borrower” and “Original
Mortgage” have the meanings indicated above. Additionally, as used in this
Amendment, the term “Mortgage” means collectively the Original Mortgage as
amended from time to time now or in the future, including this Amendment.
Otherwise, capitalized terms used in this Amendment but not defined herein have
the meanings ascribed to them in the Mortgage.


ARTICLE 2. LIENS AND SECURITY INTERESTS


Section 2.1 Modifications. (a) The definition of “Loan Agreement” in Recital A
of the Mortgage is hereby amended to mean the Loan Agreement dated July 22,
2011, between Borrower, the Guarantors as defined therein, and Lender, as
amended by a First Amendment to Loan Agreement dated September 21, 2012, a
Second Amendment dated October 1, 2012, a Third Amendment dated November 27,
2013, a Fourth Amendment dated December 19, 2013, and a Fifth Amendment of even
date, and as now or hereafter amended, restated, replaced, supplemented, or
otherwise modified, from time to time.


(b)           Borrower, Mortgagor, and Lender have renewed and extended the
final maturity date. Subsection (c) of Section 2.5 of the Mortgage is hereby
amended to read as follows:
“(c)           Final maturity of the Indebtedness is on July 22, 2014.”
 
Amendment to Louisiana Mortgage - Page 2
 
 
 

--------------------------------------------------------------------------------

 


Section 2.2 Restated Mortgage Hypothecation. (a) In order to secure the full and
punctual payment and performance of all present and future Indebtedness (as
defined in the Original Mortgage) of Borrower, Mortgagor does by these presents
specially mortgage, affect, hypothecate, pledge, assign, and grant security
interests unto and in favor of Lender to inure to the use and benefit of Lender
the Mineral Properties, other than those Mineral Properties described on Exhibit
A attached hereto, and all related Collateral, together with all rents, issues,
profits, products, and proceeds, whether now or hereafter existing or arising,
from the Mineral Properties or Collateral, subject to all terms and conditions
stated in the Mortgage.  For the avoidance of doubt, the Mineral Properties
described on Exhibit A to this Amendment shall, from the date hereof, no longer
secure the Indebtedness of Borrower to Lender.


(b)           In order to secure the full and punctual payment and performance
of all present and future obligations and indebtedness of Mesa Gulf Coast, LLC
(“MGC”) to Lender relating to or arising in connection with the Letters of
Credit issued by Lender described on Schedule 1 attached to this Amendment (the
“LCs”), Mortgagor does by these presents specially mortgage, affect,
hypothecate, pledge, assign, and grant security interests unto and in favor of
Lender to inure to the use and benefit of Lender the Mineral Properties listed
and described in Exhibit A to this Amendment, and all related Collateral,
together with all rents, issues, profits, products, and proceeds, whether now or
hereafter existing or arising, from such Mineral Properties or Collateral,
subject to all terms and conditions stated in the Mortgage.  For the avoidance
of doubt, the obligations and indebtedness of MGC under the LCs shall, from the
date hereof, be secured only by the Mineral Properties described on Exhibit A to
this Amendment and by no other Mineral Properties.


Section 2.3 Confirmation of Existing Encumbrances.  Mortgagor hereby confirms
and ratifies the Liens created by the Mortgage as security for all Indebtedness,
including Indebtedness as has come into existence since the effective date of
the Original Mortgage. By the execution of this Amendment, the parties
incorporate herein all terms, conditions, and provisions of the Mortgage.


Section 2.4 Effect of Releases or Assignments of the Mortgage. Any releases,
assignments, partial releases, or partial assignments of rights under the
Mortgage shall automatically have the same effect on the rights created by this
Amendment without any further action respecting this Amendment.


ARTICLE 3. MISCELLANEOUS


Section 3.1 Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall, for any reason, be held invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Amendment or the Mortgage.


Section 3.2 Titles of Articles, Sections, and Subsections. All titles or
headings to articles, sections, subsections, or other divisions of this
Amendment or the exhibits hereto are only for the convenience of the parties and
shall not be construed to have any effect or meaning with respect to the other
content of such articles, sections, subsections, or other divisions, such other
content being controlling as to the agreement between the parties hereto.


Section 3.3 Singular and Plural. Words used herein in the singular, where the
context so permits, shall be deemed to include the plural and vice versa. The
definitions of words in the singular herein shall apply to such words when used
in the plural where the context so permits and vice versa.


Section 3.4 Governing Law. This Amendment is made under and shall be construed
in accordance with and governed by the laws of the United States of America and
the State of Louisiana.
 
Amendment to Louisiana Mortgage - Page 3
 
 
 

--------------------------------------------------------------------------------

 


Section 3.5 Certificates. The production of mortgage, conveyance, tax research,
or other certificates is waived by consent, and Mortgagor and Lender agree to
hold me, Notary, harmless for failure to procure and attach same.


Section 3.6 No Further Modification. Unless specifically modified by this
Amendment, the Mortgage shall remain in full force and effect according to all
terms and conditions thereof.


THUS DONE AND PASSED on this 10th day of April, 2014, in the presence of the
undersigned witnesses who hereunto sign their names with Borrower and me,
Notary, after due reading of the whole.


MORTGAGOR:


Tchefuncte Natural Resources, LLC,
a Louisiana limited liability company
By:           TNR Holdings, LLC, Sole Member




By: /s/ David Freeman                               
David Freeman,
President




WITNESSES:




/s/ Lori D. Daull                                           
Print Name: Lori D. Daull




Barbara S. Norman                                           
Print Name: Barbara S. Norman




/s/E. C. Otillio, Jr.                                         
NOTARY PUBLIC


My commission expires: At Death
 
Amendment to Louisiana Mortgage - Page 4
 
 
 

--------------------------------------------------------------------------------

 


THUS DONE AND PASSED on this 10th day of April, 2014, in the presence of the
undersigned witnesses who hereunto sign their names with Lender and me, Notary,
after due reading of the whole.
 

  LENDER:  
 
     
Prosperity Bank, a Texas banking association,
successor by merger to The F&M Bank & Trust
Company
              By:   /s/ Christopher J. Cardoni                      
   Christopher J. Cardoni,
   
   Senior Vice President
 

 
WITNESSES:




/s/ Stacie White                                                      
Print Name: Stacie White




/s/ Lindsay Jackson                                                      
Print Name: Lindsay Jackson




                      /s/ Christie Wright                      
NOTARY PUBLIC


My commission expires: 3/14/17










This Amendment to Mortgage was prepared by and
After recording, please return to:
Austin S. Conner
Harris, Finley & Bogle, P.C.
777 Main Street, Suite 3600
Fort Worth, Texas 76102-5341
(817) 870-8700
 
Amendment to Louisiana Mortgage - Page 5
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A






Attached.


 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A


A.  
STATE OF LOUISIANA LEASE NO. 707

 
All of Assignor's interest (100% Working Interest and 81.69% Net Revenue
Interest) in that certain Oil and Gas Lease dated November 5, 1956 by the State
of Louisiana, as Lessor, in favor of Gulf Refining Company, Et Al, as Lessee,
covering 700 acres, more or less, situated in Plaquemines Parish, Louisiana,
said Lease being filed in Conveyance Book 116, Page 414 of the Conveyance
Records of Plaquemines Parish, Louisiana, as amended by document dated January
10, 1979 recorded in Conveyance Book 483, Page 246, Conveyance Records of
Plaquemines Parish, Louisiana;


B.  
LA FOURCHE BASIN LEVEE DISTRICT LEASE

 
All of Assignor's right, title and interest, (i.e., 100% Working Interest and
77.62% Net Revenue Interest), in that certain Oil and Gas Lease dated April 27,
1928 by Lafourche Basin Levee District, as Lessor, in favor of Gulf Refining
Company, Et Al, as Lessee, covering 10,000 acres, more or less, situated in
Plaquemines Parish, Louisiana, said Lease being filed in Conveyance Book 65,
Page 345, of the Conveyance Records of Plaquemines Parish, Louisiana, subject to
that certain Partial Release dated October 26, 1928 executed by Gulf Refining
Company of Louisiana as Lessee, retaining 6,400 acres under said Lease;


C.  
THE LOUISIANA LAND AND EXPLORATION COMPANY LEASE

 
All of Assignor's right, title and interest, (i.e., 100% Working Interest and
72.5% Net Revenue Interest), in that certain Oil and Gas Lease dated September
2, 2009 by the Louisiana Land and Exploration Company, as Lessor, in favor of
Maritech Resources, Inc., as Lessee, a Declaration of said Lease being filed in
the Conveyance Records of Plaquemines Parish, Louisiana, in Conveyance Book
1214, Page 655, covering 4.675 acres, more or less, situated in Plaquemines
Parish, Louisiana, from the surface of the earth to the subsurface depth of
12,200 feet (TVD), as described in said Declaration.
 
 
 
 
 